       Case 2:19-mj-01236-JFM Document 6 Filed 04/15/19 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JON M. SANDS, #010441
 5   Federal Public Defender
 6   Attorney for Defendant
     jon_sands@fd.org
 7
 8
                      IN THE UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF ARIZONA
10
11   United States of America,                             No. 19-01236 MJ
12                Plaintiff,
                                                   NOTICE OF SUBSTITUTION
13         vs.                                          OF COUNSEL
14   William Boyd Gregory,
15                Defendant.
16
           The Federal Public Defender’s Office, on behalf of Defendant William Boyd
17
     Gregory, and pursuant to Local Rule of Civil Procedure 83.3(b)(4), hereby moves
18
     for substitution of counsel, and requests that Jon M. Sands, Federal Public
19
     Defender, at the Phoenix, Arizona, office be substituted as counsel of record for all
20
21
     further proceedings in this case. Defendant is indigent and is financially unable to

22   retain counsel. Defendant had his initial appearance in Yuma, Arizona, at which

23   time Assistant Federal Public Defender Carlos Velazquez was appointed to
24   represent Mr. William Boyd Gregory. After this appointment, Defendant’s case
25   was transferred to Phoenix. Therefore, Assistant Federal Public Defender Carlos
26   Velazquez should be terminated as counsel in all further proceedings.
27
28
       Case 2:19-mj-01236-JFM Document 6 Filed 04/15/19 Page 2 of 2




 1         It is expected that excludable delay under Title 18 U.S.C. § 3161(g)(1)(F)

 2   may occur as a result of this motion or from an order based thereon.
 3               Respectfully submitted: April 15, 2019.
 4                                   JON M. SANDS
                                     Federal Public Defender
 5
 6                                   s/ Jon M. Sands
 7                                   JON M. SANDS
                                     Federal Public Defender
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
